In an action to recover damages for personal injuries in which, by a prior order, the complaint had been dismissed for failure to prosecute, the appeal is from an order which, on reargument, denied the motion to dismiss the complaint and restored the action to the Trial Term calendar. Order affirmed, without costs. The delay was occasioned by the respondent’s departure from the State without maintaining contact with his attorney and by his ignorance of the fact that his failure to maintain such contact rendered it impossible to process the ease for the purpose of placing the ease upon the calendar. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.